Citation Nr: 0737206	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-28 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right elbow 
arthritis, to include as due to herbicide exposure.

2.  Entitlement to service connection for left total knee 
arthroplasty, to include as due to herbicide exposure.

3.  Entitlement to service connection for right total knee 
arthroplasty, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to June 
1968.  He served in the Republic of Vietnam and was awarded 
the Combat Infantryman Badge, among other decorations. 

This case comes before the Board of Veterans' Appeals (the 
Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

Procedural history

In the May 2003 rating decision, service connection was 
denied for a left total knee arthroplasty and arthritis of 
the right knee and right elbow.  The veteran perfected an 
appeal as to these denials.  Subsequent medical evidence 
reflects that the veteran has undergone a total right knee 
arthroplasty with revisions.  Therefore, the issues are as 
stated on the title page.

In June 2004 and in April 2007, the Board remanded these 
claims for further development.  A supplemental statement of 
the case (SSOC) was issued in June 2007 by the VA Appeals 
Management Center (AMC) which continued the denials of the 
claims.  The claims are once again before the Board.

Issue no longer on appeal

In its April 2007 decision, the Board denied special monthly 
pension based on the need for regular aid and attendance or 
being housebound.  This issue has therefore been resolved.  
See 38 C.F.R. § 20.1100 (2007).




FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and he engaged in combat with the enemy.

2.  Competent medical evidence indicates that the veteran's 
right elbow arthritis is not causally related to the 
veteran's military service or any incident thereof, to 
include herbicide exposure in service.

3.  Competent medical evidence indicates that the veteran's 
left knee disability that has resulted in a left total knee 
arthroplasty is not causally related to the veteran's 
military service or any incident thereof, to include 
herbicide exposure in service.

4.  Competent medical evidence indicates that the veteran's 
right knee disability that has resulted in a right total knee 
arthroplasty is not causally related to the veteran's 
military service or any incident thereof, to include 
herbicide exposure in service.


CONCLUSIONS OF LAW

1.  Right elbow arthritis was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

2.  A left knee disability that has resulted in a left total 
knee arthroplasty was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

3.  A right knee disability that has resulted in a right 
total knee arthroplasty was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for right elbow 
arthritis, left total knee arthroplasty, and right total knee 
arthroplasty, all to include as due to herbicide exposure.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In June 2004, the Board remanded these claims for the VA AMC 
to obtain workers' compensation records, Social Security 
Administration (SSA) records, and private treatment records 
(specifically, records from Dr. G.J. and Mercy Hospital), and 
to schedule the veteran for a VA examination.  Workers' 
compensation records and SSA records were obtained in May 
2006 and July 2004, respectively.  In May 2005, records from 
Dr. G.J. were obtained.  The veteran did not authorize the 
release of records from Mercy Hospital.  The veteran 
underwent a VA examination in October 2005, a report of which 
has been associated with the veteran's claim file. 

In April 2007, the Board remanded these claims for the VA AMC 
to obtain a VA medical nexus opinion.  A VA medical nexus 
opinion was obtained in May 2007 and has been associated with 
the veteran's claim file.  The AMC was then to readjudicate 
the claim.  The case was readjudicated in the June 2007 SSOC.

Therefore, the Board finds that the AMC has complied with the 
directives of the June 2004 and the April 2007 remands to the 
extent possible.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims for service connection 
for right elbow arthritis, left total knee arthroplasty, and 
right total knee arthroplasty in letters sent to him in 
September 2002, June 2004, and April 2007, which were 
specifically intended to address the requirements of the 
VCAA.  The September 2002 and June 2004 VCAA letters informed 
the veteran of the evidence necessary to establish service 
connection.  

As for evidence to be provided by the veteran, in the 
September 2002 and June 2004 VCAA letters the RO asked the 
veteran to identify and send relevant medical evidence.  The 
RO provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the September 2002 and June 2004 VCAA letters, 
the veteran was informed that VA would provide a medical 
examination or obtain a medical opinion if it is necessary to 
make a decision on his claims.  [VA examinations were 
conducted in August 2003 and October 2005, and VA nexus 
opinions were rendered by the October 2005 VA examiner in 
October 2005 and in April 2007.]

In the September 2002 VCAA letter, the veteran was informed 
that VA would make reasonable efforts to help him get 
evidence necessary to support his claims.  In the June 2004 
VCAA letter, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
informed that VA make reasonable efforts on his behalf to get 
relevant records not held by a Federal agency, including 
records from state and local governments, private doctors and 
hospitals, and current or former employers.

In the September 2002 VCAA letter, the RO told the veteran 
that he may submit the evidence relevant to his claims.  In 
the June 2004 VCAA letter, the RO specifically informed the 
veteran to submit any evidence in his possession that 
pertained to his claims.  These requests are open ended.  The 
VCAA letters thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claims for service connection for a left total knee 
arthroplasty and arthritis of the right knee were initially 
adjudicated by the RO in May 2003, after the September 2002 
VCAA letter.  Therefore, the timing of the VCAA notice which 
was given with regard to the four elements of 38 U.S.C.A. § 
5103 is not at issue as to those two claims.

As for the claim of entitlement to service connection for 
arthritis of the right elbow, that claim was adjudicated in 
May 2003, prior to the June 2004 VCAA letter, the first VCAA 
letter addressing that claim.  However, following the 
issuance of the VCAA letter, the veteran was allowed the 
opportunity to present evidence and argument in response.  
The claim was readjudicated in the June 2007 SSOC.  
Therefore, the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the veteran in the timing of the VCAA 
notice which was given with regard to the four elements of 38 
U.S.C.A. § 5103 as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Element (3), connection between the veteran's service and the 
disability, is in dispute, and that matter was addressed by 
the September 2002 and June 2004 VCAA letters described 
above.  Moreover, the RO specifically addressed elements (4) 
and (5) in the April 2007 letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent the letter to the veteran in April 
2007.  He was afforded an opportunity to respond before the 
SSOC issued in June 2007.  Therefore, the essential fairness 
of the adjudication was not affected.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice as 
to five elements in Dingess/Hartman.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
As has been discussed above, the Board remanded these issues 
in June 2004 and April 2007, and additional evidence was 
subsequently obtained.   

The evidence of record includes private medical records, 
workers' compensation records, SSA records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained, 
to the extent possible.

The Board notes that the veteran has reported additional 
private treatment many years earlier, but he has also 
indicated that records from such facilities were no longer 
available.  The Board observes that, where records are 
unavailable, "VA has 


no duty to seek to obtain that which does not exist."  See 
Counts v. Brown, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 
233, 237 (1993).
   
As was noted in the Stegall discussion above, the VA AMC 
requested in the June 2004 VCAA that the veteran authorize 
the release of records from Mercy Hospital.  However, the 
veteran has not authorized the release of records for that 
medical provider.  [Some records from Mercy Hospital were in 
fact obtained via Dr. J.G. and workers' compensation 
records.]

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
In this case, the veteran has not provided the records he has 
referred to, and he has not authorized VA to obtain those 
records.
To the extent that such records are pertinent to his claim 
and are still not in the record, their absence is entirely 
the responsibility of the veteran.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  The veteran has retained the services 
of a representative, who has provided argument on his behalf.  
The veteran has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.


Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - herbicide exposure

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.309(e) (2007).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2007); see also 38 U.S.C.A. § 1116(f), as added by 
§ 201(c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) 
[which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The foregoing diseases shall be service connected if a 
veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).



Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  The Court in Caluza emphasized that 38 
U.S.C.A. § 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

As was discussed above, in order for service connection to be 
granted, three elements must be met:  (1) current disability; 
(2) in-service disease or injury; and (3) medical nexus.  The 
Board will address each element in turn.

Hickson element (1), current disability, has been met for all 
three claims.  It is uncontroverted that the veteran has been 
diagnosed as having right elbow arthritis, left total knee 
arthroplasty with precedent arthritis and a meniscus tear, 
and right total knee arthroplasty with precedent arthritis 
and a meniscus tear.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately discuss in-service (to 
include the one year presumptive period after service) 
disease and injury.

As for in-service disease, the veteran's service medical 
records and post-service medical records are entirely silent 
as to complaints, treatment or diagnosis of any of the 
claimed disabilities in service or during the one-year 
presumptive period after service.  Arthritis of any of the 
relevant joints was first diagnosed in October 1999, over 30 
years after the veteran's separation from active duty.  

The veteran's representative in an October 2006 written brief 
presentation stated that the veteran had been told by a Dr. 
H. [now deceased] that he had arthritis in the left knee 
since 1970.  This assertion is not competent medical evidence 
of arthritis during the one-year presumptive period.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) [a claimant's 
account of what a physician purportedly said, filtered as it 
is through a lay person's sensibilities, is not competent 
medical evidence].  

The veteran's reporting of that same information to the 
October 2005 VA examiner is not competent medical evidence, 
especially given that the veteran reported that Dr. H. is 
deceased and, thus, there is no evidence of contact between 
Dr. H. and the October 2005 VA examiner.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) [evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence].  Any such statements offered in 
support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

Similarly, a 1971 letter from an Army captain in the 
Department of the Army, Office of the Adjutant General, U.S. 
Army Administration Center, regarding the veteran's claim for 
a medical condition that may limit his ability to serve in 
the Army Reserves is not competent medical evidence of 
arthritis in 1971.  Rather, that letter is a request for 
medical evidence of arthritis, such as a VA examination.  The 
Board notes that a report of a December 1970 does not reflect 
a diagnosis of arthritis.  

In this connection, the Board observes that the veteran filed 
a claim for VA benefits in August 1968, shortly after he left 
military service in June 1968.  The only disability mentioned 
was malaria.  No joint or musculoskeletal problems were 
Noted.  He filed another claim in June 1970, this time 
referencing hypertension and a duodenal ulcer; again, no 
joint problems were mentioned.  A December 1970 VA 
Compensation and Pension (C&P) examination was pertinently 
negative.  Thus, the contemporaneous evidence clearly shows 
that arthritis did not exist within one year after service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].


To the extent that the veteran is claiming that he had 
arthritis when he was separated from active service, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis of a disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

Thus, after consideration of the evidence of record, the 
Board concludes that there is no indication of incurrence of 
any of the claimed diseases in service, to include within the 
one tear presumptive period after service.

With respect to in-service incurrence of injury, the veteran 
is claiming that his in-service injuries are injuries due to 
his right elbow and knees due to combat, specifically jumping 
out of helicopters, and an injury due to exposure to 
herbicides.  The Board finds that combat status, and with it 
the presumptions in 38 U.S.C.A. 
§ 1154, is established.  Because the veteran served in 
Vietnam, his exposure to Agent Orange is presumed.  See 38 
U.S.C.A. § 1116(f) (West 2002).  Hickson element (2), in-
service injury, has therefore been established on a 
presumptive basis.

With respect to element (3), medical nexus, the Board will 
first discuss the matter of presumptive service connection 
under 38 C.F.R. § 3.309(e) [herbicide exposure].  [The Board 
observes at this juncture that there is no nexus presumption 
based on combat status.  See Libertine, supra.]  The Board 
will then address the veteran's claim under Combee, supra.

The disorder for which service connection is sought must be 
specified at 38 C.F.R. § 3.309(e) in order to enjoy the 
presumption of service incurrence thereunder.  
The disorders granted presumptive service connection under 38 
C.F.R. § 3.309(e) for Agent Orange exposure are specified 
with precision.  In this case, the disabilities specified at 
38 C.F.R. § 3.309(e) do not include the veteran's diagnosed 
right elbow arthritis, left knee arthritis and meniscus tear, 
and right knee arthritis and meniscus tear.  Therefore, the 
nexus presumption found in 38 C.F.R. § 3.309(e) is not 
applicable as to these claims.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
See Combee, 34 F.3d at 1043-1044.  Thus, the Board must 
additionally consider whether the veteran is entitled to 
service connection for his right elbow arthritis, left total 
knee arthroplasty with precedent arthritis and a meniscus 
tear, and right total knee arthroplasty with precedent 
arthritis and a meniscus tear under the regular criteria for 
service connection without regard for the Agent Orange 
presumptions.  The Board will first address the theory of 
injuries from jumping out of helicopters during combat and 
will then address the theory of exposure to Agent Orange.

Right elbow arthritis

As for the issue of service connection for right elbow 
arthritis, there are of record only two competent nexus 
opinions, which are contained in the October 2005 and May 
2007 VA medical opinions.  Those opinions were not favorable 
to the veteran's claim.  

[The Board notes that unlike the claims for bilateral knee 
disorders, discussed below, a November 2002 statement from 
R.G., PA-C, dictated for G.J., MD, does not address the 
etiology of the right elbow arthritis.]

In the October 2005 VA medical opinion, the VA examiner 
opined that it was not likely that the veteran's right elbow 
arthritis was related to active service because of the 
following: a lack of evidence of service-related injury 
requiring medical attention; a lack of problems with 
joints/arthralgia in 1968 to 1971 as noted in the problem 
list from Dr. R.S.Y., D.O.; and the veteran's first complaint 
as to the right elbow began only in 2002.  

In the May 2007 VA medical opinion, the October 2005 VA 
examiner opined that the veteran's degenerative arthritis was 
as likely as not caused by or a result of a post-service 
tractor accident in 1995.  

The VA examiner's opinions appear to be congruent with the 
medical evidence of record.  As noted by the Board above, 
there are no complaints of musculoskeletal problems in 
service or for years after service.  The first such 
complaints occurred after the 1995 tractor accident.

In the May 2007 VA medical opinion, the October 2005 VA 
examiner further opined that the veteran's right elbow 
arthritis was not caused by or a result of presumed exposure 
to herbicides in service.  The rationale for that opinion was 
that there was no available evidence to support the theory 
that herbicides, including Agent Orange, causes or results in 
degenerative arthritis.  

The only evidence which purports to relate the veteran's 
current right elbow disability to events in service comes 
from the statements of the veteran himself.  However, it is 
now well established that laypersons, such as the veteran, 
without medical training are not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).  

To the extent that the veteran in a July 2004 statement 
suggested that R.G., PA-C, (who is not a doctor as the 
veteran claims), related his arthritis in the right elbow to 
exposure to Agent Orange, the Board again notes that the 
veteran is not competent to report an opinion of a medical 
professional.  See Robinette, supra.  R.G.'s opinion did not 
in fact mention the elbow disability.

The Board additionally notes that in essence the veteran has 
vaguely contended that he has experienced right elbow 
symptomatology continually since service.  However, as 
discussed above, the veteran did not mention such problems in 
the service connection claims he filed in 1968 and in 1970, 
or for that matter a later claim filed in February 1981.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].

Moreover, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
clearly lacking in this case.  Specifically, there is no 
competent medical evidence that the veteran was diagnosed 
with a right elbow disability until decades after his 
separation from service.  The December 1970 VA C&P 
examination was pertinently negative, and there are no 
complaints until decades later.

In short, element (3) medical nexus can not be met by 
continuity of symptomatology.

The Board additionally observes that the veteran and his 
representative have had ample opportunity to submit competent 
medical evidence in support of his claim.  They have failed 
to do so.  See 38 U.S.C.A. § 5107(a) [it is a claimant's 
responsibility to support a claim for VA benefits].

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between service (to include any 
combat-related injury to the right elbow and exposure to 
herbicides), and the current right elbow arthritis.  Hickson 
element (3) is not met, and the veteran's claim fails on that 
basis.

Bilateral knee disabilities

As to whether the veteran's current knee disabilities are due 
to jumping out of helicopters during combat, there is 
conflicting evidence on this crucial matter.  
The evidence arguably relating the bilateral knee 
disabilities to service is a November 2002 statement from 
R.G, PA-C, dictated for G.J., M.D.  The evidence against the 
veteran's claims is the October 2005 and May 2007 VA medical 
opinions.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to 
analyze the credibility and probative value of all medical 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. 
Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

 In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below finds that the 
evidence against the claim (i.e., the recent VA medical 
opinions which found no relationship between the veteran's 
bilateral knee disabilities and his military service) 
outweighs the evidence in favor (the November 2002 statement 
from R.G, PA-C, dictated for G.J., M.D ).

The November 2002 statement from R.G, PA-C, dictated for 
G.J., M.D, states in pertinent part:

[The veteran] starting having problems when he was 
in the infantry in Vietnam.  He had multiple minor 
traumas due to carrying heavy weapons, packs and 
uneven ground.  He was also out in the field for 
very lengthy periods of time.

Because of this process, he starting (sic) having 
problems with his knees and this has ultimately 
resulted in him having total knee arthroplasty on 
the left knee.  He may very well be facing the same 
type of surgical intervention on the right knee.  
[The veteran later underwent a total right knee 
arthroplasty.]

Although all of the changes are not directly 
related to his time in the service, this was the 
start of his problem with the knees.

The treatment records from Dr. G.J. and R.G., PA-C, however, 
do not support this statement.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."].  These treatment records show that in October and 
November 1998 it was noted that the veteran had had left knee 
pain only since his tractor accident in 1995, at which time 
he struck knees on a dashboard.  In October 1998, Dr. G.J. 
described the left knee disability as a "work related 
incident."  [The Board also notes that the veteran's workers 
compensation claims regarding his bilateral knee disabilities 
were settled out of court.]  An October 1999 treatment record 
indicates that the left knee symptomatology was related to 
the initial event of his injury in 1995.  These treatment 
records do not show any right knee symptomatology prior to 
the accident in 1995.  

In short, the November 2002 opinion is not supported by the 
records of the same health care providers.  It is also not 
supported by the utterly negative medical evidence for many 
years after service, to include the December 1970 VA C&P 
examination report.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]. 

For these reasons, the Board places very little weight of 
probative value on the November 2002 opinion.

On the other hand, there is of record a very thorough, four-
page report of the October 2005 VA examination, along with a 
May 2007 VA medical opinion, both of which were generated in 
response to the Board's remand instructions.  The examiner 
reviewed the veteran's claims file, and solicited from the 
veteran an extensive history of his symptomatology.

In the October 2005 VA medical opinion, the VA examiner 
opined that it was not likely that the veteran's bilateral 
knee disabilities were related to active service because of 
the following: a lack of evidence of service-related injury 
requiring medical attention; a lack of problems with 
joints/arthralgia in 1968 to 1971 as noted in the problem 
list from Dr. R.S.Y., D.O.; and 

problems with knees began after tractor accident in 
1995, requiring arthroscopic surgery on right knee 
in 1995.  Also refer to problem list from Dr. 
[G.J.], orthopedics.  As noted in orthopedic 
progress notes form 10/1/99 ("this all still 
relates back to initial injury in 1995") and 
11/20/98.  Initial injury resulted in torn 
meniscus.  Arthroscopic surgery was done for torn 
meniscus not degenerative arthritis.

See report of the October 2005 VA examination, page 4.

In the May 2007 VA medical opinion, the October 2005 VA 
examiner opined that the veteran's degenerative arthritis was 
as likely as not caused by or a result of the post-service 
tractor accident in 1995.  

The Board attaches great weight of probative value to these 
opinions, which appears to have been based on a review of the 
record as well as clinical findings.  
See Bloom, supra.  As discussed above, the opinion appears to 
be congruent with the veteran's medical history, which is 
utterly negative for decades after service, with complaints 
arising only after the 1995 accident.

The only other evidence which purports to relate the 
veteran's current bilateral knee disorder to combat injuries 
in service comes from the statements of the veteran himself.  
However, it is now well established that laypersons, such as 
the veteran, without medical training are not competent to 
relate those symptoms to a particular diagnosis or specific 
etiology.  See Espiritu, supra; see also 38 C.F.R. § 3.159 
(a)(1). 

The Board additionally notes that in essence the veteran has 
contended that he has experienced bilateral symptomatology 
continually since service.  The Board has already discussed 
the lack of any objective medical evidence demonstrating a 
continuity of symptomatology, as well as the veteran's 
failing to mention such problems in several claims for VA 
benefits in the decade and a half after service. Therefore, 
element (3) medical nexus can not be met by continuity of 
symptomatology.

As for the Agent Orange theory of entitlement, there is of 
record only one competent nexus opinion, which is contained 
in the May 2007 VA medical opinions.  That opinion was not 
favorable to the veteran's claim.  

In the May 2007 VA medical opinion, the October 2005 VA 
examiner opined that the veteran's bilateral knee arthritis 
was not caused by or a result of presumed exposure to 
herbicides in service.  The rationale for that opinion was 
that there was no available evidence to support that 
herbicides, including Agent Orange, causes or results in 
degenerative arthritis.  

The only evidence which purports to relate the veteran's 
current bilateral knee disabilities to exposure to Agent 
Orange in service comes from the statements of the veteran 
himself.  However, it is now well established that 
laypersons, such as the veteran, without medical training are 
not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1).  

To the extent that the veteran in a July 2004 statement 
suggested that R.G., PA-C, who is not a doctor as the veteran 
claims, related his bilateral arthritis in the knees to 
exposure to Agent Orange, the Board again notes that the 
veteran is not competent to report an opinion of a medical 
professional.  See Robinette, supra.
The November 2002 medical opinion did not refer to herbicide 
exposure.

Accordingly, as explained in greater detail above, the 
competent medical evidence of record does not demonstrate 
that there is a relationship between in-service incurrence of 
exposure to herbicides, and the current bilateral knee 
disabilities.  

Hickson element (3) is not met, and the veteran's knee claims 
fail on that basis.

Conclusion

In summary, for reasons and bases expressed above, the Board 
has concluded that a preponderance of the evidence is against 
the veteran's claims of entitlement to service connection for 
right elbow arthritis, left total knee arthroplasty, and 
right total knee arthroplasty.  The claims are therefore 
denied.

Additional comment

As an additional matter, the Board notes that the veteran 
submitted a newspaper article noting a relationship between 
post-traumatic stress disorder (PTSD) and autoimmune 
disorders, such as arthritis.  However, in the absence of 
service connection for PTSD, service connection for the 
disabilities on appeal may not be granted on a secondary 
basis.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

ORDER

Service connection for right elbow arthritis is denied.

Service connection for left total knee arthroplasty is 
denied.

Service connection for right total knee arthroplasty is 
denied




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


